 



EXHIBIT 10.24

RETIREMENT TRANSITION AGREEMENT

     This RETIREMENT TRANSITION AGREEMENT (hereinafter “this Agreement”) is
entered into by and between Trinity Industries, Inc., a Delaware corporation
(hereinafter “Trinity”), and John L. Adams (hereinafter “Adams”), effective this
14th day of December 2004. Trinity and Adams are collectively hereinafter
referred to as “the Parties.”

RECITALS

     WHEREAS, during late 2003, Adams notified Trinity of his intent to begin a
gradual transition towards a 2009 retirement;

     WHEREAS, as part of Trinity’s longstanding succession plan, the Parties
agreed to begin Adams’ phased retirement transition on January 1, 2005;

     WHEREAS, on July 1, 2005, Adams will relinquish his position as Executive
Vice President and assume a non-executive role as Vice Chairman, reporting to
Trinity’s Chief Executive Officer;

     WHEREAS, Trinity recognizes Adams has certain knowledge, skills and
business acumen that will be beneficial for a variety of special projects,
business development and investment community communication;

     WHEREAS, Trinity desires to assure itself of the services of Adams for the
period provided in this Agreement, and Adams desires to serve in the employ of
Trinity on the terms and conditions hereinafter provided; and,

     WHEREAS, in order to induce Adams to faithfully and diligently perform his
duties and transfer his business knowledge to others at Trinity during his
retirement transition, Trinity has agreed to provide Adams certain compensation
and management arrangements as set forth in this Agreement;

     WHEREAS, the Parties also desire to settle fully and finally, in the manner
set forth herein, all differences between them which have arisen, or which may
arise, prior to, or at the time of, the execution of this Agreement, including
any and all claims and controversies arising out of the employment relationship
between Adams and Trinity prior to the effective date of this Agreement.



--------------------------------------------------------------------------------

(RETIREMENT TRANSITION AGREEMENT LOGO) [d22977d2297700.gif]Retirement Transition
Agreement — Page 1

 



--------------------------------------------------------------------------------



 



AGREEMENT

     NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth in this Agreement, the Parties promise and
agree as follows:

ARTICLE 1

     1.1 Employment. Trinity hereby employs Adams, and Adams hereby accepts
employment by Trinity, for the period and upon the terms and conditions
contained in this Agreement.

     1.2 Term. Subject to the provisions hereof, the term of this Agreement
shall commence on the effective date and shall end on August 31, 2009, at which
time Adams’ retirement shall commence and this Agreement shall terminate.

     1.3 Early Termination. This Agreement and the payments hereunder shall
terminate on the date Adams breaches this Agreement or upon his death; however,
the Parties acknowledge the effect of such breach or death on any outstanding
stock options or stock awards held by Adams will be resolved by the express
language, terms and conditions of the plan(s) under which they were granted or
awarded pursuant to Articles 1.9 and 1.10 of this Agreement.

     1.4 Position and Duties.

          (a) Position. During the period January 1, 2005 through June 30, 2005,
Adams will continue in his current position as Executive Vice President of
Trinity. Effective July 1, 2005, Adams will begin his gradual retirement
transition serving Trinity in a reduced capacity as Vice Chairman reporting to
the Chief Executive Officer of Trinity, with duties and responsibilities, as
well as administrative office support, that are appropriate to such position and
as shall be determined from time-to-time by the Chief Executive Officer of
Trinity.

          (b) Duties. Adams’ duties as Vice Chairman shall include those matters
determined by Trinity’s Chief Executive Officer which may include:
(i) communications with the investment community; (ii) business development;
and, (iii) any other special projects or other duties which the Parties agree
are typical of such position (collectively hereinafter “Special Projects”).

     1.5 Commitment and Compensation.

          Through the term of this Agreement, Adams shall devote sufficient
business time as set forth hereinafter as “commitment”, and shall use his best
efforts in, the performance of his Special Projects hereunder and Trinity agrees
to compensate Adams on a reduced schedule as set forth hereinafter. Prior to
Trinity declaring Adams in breach of this Agreement for failure to meet any
“commitment” contained herein, Trinity will give Adams written notice and an
opportunity to cure.

          (a) January 1, 2005 through June 30, 2005. For the period January 1,
2005 through June 30, 2005, Trinity agrees to pay Adams his current base rate of
pay (80% of his



--------------------------------------------------------------------------------

(RETIREMENT TRANSITION AGREEMENT LOGO) [d22977d2297700.gif]Retirement Transition
Agreement — Page 2

 



--------------------------------------------------------------------------------



 



2003 base rate) in exchange for Adams’ commitment to make himself available to
Trinity for Special Projects for 48 days per quarter, equally apportioned over
each month unless the Parties agree otherwise.

          (b) July 1, 2005 through September 30, 2005. For the period July 1,
2005 through September 30, 2005, Trinity shall pay Adams the semi-monthly rate
of Thirteen Thousand Seven Hundred Fifty and No/100ths Dollars ($13,750.00) (60%
of his 2003 base rate) in exchange for Adams’ commitment to make himself
available to Trinity for Special Projects for 36 days, equally apportioned over
each month unless the Parties agree otherwise.

          (c) October 1, 2005 through December 31, 2005. For the period
October 1, 2005 through December 31, 2005, Trinity shall pay Adams the
semi-monthly of Nine Thousand One Hundred Sixty Six and 67/100ths Dollars
($9,166.67) (40% of his 2003 base rate) in exchange for Adams’ commitment to
make himself available to Trinity for Special Projects for 24 days, equally
apportioned over each month unless the Parties agree otherwise.

          (d) January 1, 2006 through December 31, 2006. For the period
January 1, 2006 through December 31, 2006, Trinity shall pay Adams the
semi-monthly rate of Four Thousand Five Hundred Eight Three and 34/100ths
Dollars ($4,583.34) (20% of his 2003 base rate) in exchange for Adams’
commitment to make himself available to Trinity for Special Projects for
50 days, equally apportioned over each month unless the Parties agree otherwise.

          (e) January 1, 2007 through December 31, 2007. For the period
January 1, 2007 through December 31, 2007, Trinity shall pay Adams the
semi-monthly of Two Thousand Two Hundred Ninety One and 67/100ths Dollars
($2,291.67) (10% of his 2003 base rate) in exchange for Adams’ commitment to
make himself available to Trinity for Special Projects “as needed”; provided,
however, any work on an “as needed” basis will be by the mutual agreement of the
Parties.

          (f) January 1, 2008 through August 31, 2009. For the period
December 1, 2008 through August 31, 2009, Trinity shall pay Adams the
semi-monthly rate of One Thousand One Hundred Forty Five and 84/100ths Dollars
($1,145.84) (5% of his 2003 base rate) in exchange Adams’ commitment to make
himself available to Trinity for Special Projects “as needed”; provided,
however, any work on an “as needed” basis will be by the mutual agreement of the
Parties.

     1.6 Additional Per Diem Compensation. If, at the direction of Trinity’s
Chief Executive Officer, Adams performs work for Trinity in excess of the
stipulated availability commitments contained in Article 1.5 (a-d), or work
performed “as needed” in Article 1.5 (e-f), Trinity agrees to pay Adams the
gross sum of Two Thousand and No/100ths Dollars ($2,000.00) per day.

     1.7 Employee Benefits. During 2005, Adams will continue to be eligible for
executive benefits, including participation in the Executive Perquisite Program
dated January 1, 2004, the Calendar Year 2005 Incentive Compensation Program,
and the 2005 Deferred



--------------------------------------------------------------------------------

(RETIREMENT TRANSITION AGREEMENT LOGO) [d22977d2297700.gif]Retirement Transition
Agreement — Page 3

 



--------------------------------------------------------------------------------



 



Compensation Plan, as well as standard employee benefits, but excluding vacation
pay. Beginning in 2006 and continuing through the remainder of the term of this
Agreement, Adams will only be eligible to participate in the health and
retirement plans of Trinity. Adams acknowledges and agrees employee benefits
provided by these plans may be added, discontinued, amended or modified during
the term of this Agreement at the sole discretion of Trinity.

     1.8 Travel and Other Business Expenses. Trinity agrees to reimburse Adams
customary and reasonable travel expenses and other business expenses for like
executives directly attributable to the performance of the Special Projects work
under this Agreement, pursuant to Trinity Operating Procedure No. B-11.

     1.9 Incentive Stock Option Grants and Non-Qualified Stock Option Grants
(“ISO’s and NQSO’s”). The Parties acknowledge and agree the ISO’s and NQSO’s
granted to Adams will be governed by the express language, terms and conditions
of the plan(s) under which they were granted, and the Parties agree nothing
contained in this Agreement is intended to modify or in any way whatsoever
change the ISO’s and NQSO’s. From time to time during the term of this
Agreement, Adams and Trinity may agree to modify an option agreement in order
that an ISO may be converted to a NQSO, and Trinity agrees it will not
unreasonably deny such a request. Exhibit A, attached hereto, sets forth a
listing of all ISO’s and NQSO’s granted to Adams as of the effective date of
this Agreement. The Parties acknowledge and agree that there is no intention by
Trinity to grant any additional ISO’s or NQSO’s to Adams during the term of this
Agreement; however, Trinity may make such a grant in recognition of special
circumstances.

     1.10 Restricted Stock Awards (“RSA’s”) and Restricted Stock Unit Awards
(“RSUA’s”). The Parties acknowledge and agree the RSA’s and RSUA’s awarded to
Adams will be governed by the express language, terms and conditions of the
plan(s) under which they were awarded, and the Parties agree nothing contained
in this Agreement is intended to modify or in any way whatsoever change the
RSA’s or RSUA’s. Exhibit B, attached hereto, sets forth a listing of all RSA’s
and RSUA’s awarded to Adams as of the effective date of this Agreement. The
Parties acknowledge and agree that there is no intention by Trinity to award any
additional RSA’s or RSUA’s to Adams during the term of this Agreement; however,
Trinity may make such an award in recognition of special circumstances.

ARTICLE 2

Confidentiality and Injunctive Relief.

     2.1 Confidential Information. During the term of this Agreement, Adams will
continue to be privy to confidential information and trade secrets of Trinity
(“the Confidential Information”), including, but not limited to: (a) information
regarding Trinity’s customers; (b) information regarding Trinity’s financial
disposition and investments; and (b) information related to its businesses.
Adams understands, acknowledges and agrees the Confidential Information gives
Trinity a competitive advantage over others who do not have such information and
Trinity would be harmed if the Confidential Information were disclosed. Adams
agrees that he will hold the Confidential Information in trust and confidence
for Trinity and will not: (i) use the



--------------------------------------------------------------------------------

(RETIREMENT TRANSITION AGREEMENT LOGO) [d22977d2297700.gif]Retirement Transition
Agreement — Page 4

 



--------------------------------------------------------------------------------



 



Confidential Information for any purpose (other than for the benefit of
Trinity); or (ii) disclose to any person or entity the Confidential Information
(except as necessary to carry out his duties under this Agreement). Adams
further agrees to take reasonable steps to safeguard the Confidential
Information and prevent its disclosure to unauthorized persons.

     2.2 Injunctive Relief. Adams consents and agrees that if he were to violate
Article 2.1, Trinity would sustain irreparable harm and, therefore, in addition
to any other remedies that Trinity may have under this Agreement or otherwise,
and notwithstanding the provisions of Article 4.4 below, Trinity shall be
entitled to apply to any court of competent jurisdiction for an injunction
restraining Adams or any other party from committing or continuing any such
violation of this Agreement.

ARTICLE 3

General Release, Covenant Not to Sue and No Admission of Liability

     3.1 General Release. In exchange for Trinity’s agreement to provide Adams
the employment, compensation and other consideration described in Article 1 of
his Agreement, Adams hereby IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS,
AND FOREVER DISCHARGES, for himself, his heirs, executors, administrators, legal
representatives and assigns, Trinity and its current and former subsidiaries,
parents, affiliates, successors, assigns, directors, officers, shareholders,
employees, supervisors, attorneys, agents and representatives (“the Released
Parties”), from any and all claims, complaints, grievances, liabilities,
obligations, promises, agreements, damages, causes of action, rights, debts,
demands, controversies, costs, losses, interest, and expenses (including
attorneys’ fees and expenses) whatsoever, other than any arising under this
Agreement, and demands of every kind or nature whatsoever which he now has or
may have or assert, growing out of or pertaining to, any transactions, dealings,
employment, conduct, acts or omissions, or other matters or things arising from
Adams’ relationship with Trinity occurring or existing at any time on or prior
to the date of this Agreement. To the extent allowed by law, Adams waives any
and all rights and claims which he has or may have against Trinity under the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the American with Disabilities Act, as amended,
the Texas Commission on Human Rights Act, or any other state, municipal or
federal statutes, regulations or executive orders, including any and all causes
of action recognized at common law and/or public policy of the United States of
America and/or the State of Texas.

     3.2 Covenant Not to Sue. Except for any actions necessary to enforce this
Agreement, Adams hereby warrants and promises neither Adams nor any agent or
legal representative of Adams has filed, or will file or initiate, a lawsuit
against Trinity or the Released Parties in any federal, state or local forum as
to any claim or dispute released under this Agreement. If Adams or anyone acting
on his behalf, including any federal, state, county or municipal agency or
entity, files any administrative claim or charge pertaining to Adams’ employment
with Trinity or relating to any claim released under this Agreement, Adams
hereby



--------------------------------------------------------------------------------

(RETIREMENT TRANSITION AGREEMENT LOGO) [d22977d2297700.gif]Retirement Transition
Agreement — Page 5

 



--------------------------------------------------------------------------------



 



agrees to disclaim and waive any claim for damages of any nature, including
wages, compensatory and punitive damages, and attorneys’ fees, costs and
expenses.

     3.3 No Admission of Liability. Adams does hereby acknowledge and promise
that, although there is included in the foregoing the full, complete and final
settlement and satisfaction of all claims, demands and charges of every nature
growing out of those matters involved in each and every aspect of his employment
relationship with Trinity, these facts shall in no manner be deemed an
admission, finding or indication — for any purpose whatsoever — that Trinity or
the Released Parties have, at any time (including the present) or in any
respect, contrary to law or to the rights of any person, violated the rights of
Adams or any other person.

ARTICLE 4

Miscellaneous

     4.1 Amendment Waiver. This Agreement may be amended, modified, superseded
or canceled, and any of the terms, provisions, covenants or conditions hereof
may be waived, only by a written instrument executed by the Parties hereto, or,
in the case of a waiver, by the party waiving compliance. The failure of any
party to this Agreement at any time or times to require performance of any
provision hereof shall in no manner affect the right to enforce the same. No
waiver by any party to this Agreement of any condition contained in this
Agreement, or of the breach of any term, provision or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such condition or breach, or as a waiver
of any other condition or of the breach of any other term, provision or
covenant.

     4.2 Governing Law and Severability. Adams acknowledges and agrees the terms
and conditions of this Agreement are contractual and not a mere recital. Adams
further agrees and acknowledges that the validity and/or enforceability of this
Agreement will be governed by the laws of the State of Texas, unless preempted
by federal law, and that if any provision contained herein should be determined
by any court or administrative agency to be illegal, invalid, unenforceable, or
otherwise contrary to public policy, the validity and enforceability of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.

     4.3 Entire Agreement. This Agreement contains the entire understanding
between the Parties hereto with respect to Adams’ employment, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, except as herein contained,
which shall be deemed terminated effective immediately.

     4.4 Dispute Resolution. Any dispute, controversy or claim arising out of or
in relation to or connection to this Agreement, including, without limitation,
any dispute as to the construction, validity, interpretation, enforceability or
breach of this Agreement, shall be exclusively and finally settled by binding
arbitration in accordance with the then current



--------------------------------------------------------------------------------

(RETIREMENT TRANSITION AGREEMENT LOGO) [d22977d2297700.gif]Retirement Transition
Agreement — Page 6

 



--------------------------------------------------------------------------------



 



Arbitration Rules of the American Arbitration Association, and any party may
submit such dispute, controversy or claim to arbitration. Each party may elect
one arbitrator and the Parties shall mutually select a third arbitrator, and all
three arbitrators shall determine the dispute, controversy or claim by a
majority vote. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16 to the exclusion of any provision of state law
inconsistent therewith or which would produce a different result, and judgment
upon the award rendered by the arbitrator may be entered by any court having
jurisdiction. The arbitration shall be held in Dallas, Texas.

     4.5 Voluntary Consent. By signing this Agreement, Adams acknowledges:
(a) he has read this Agreement and fully understands its terms and their import;
(b) any and all questions regarding the terms of this Agreement have been asked
and answered to his complete satisfaction; (c) he has had at least 21 days to
consider the terms and effects of this Agreement (“the Consideration Period”)
and has either considered it for that period of time or has knowingly and
voluntarily waived his right to do so; (d) he may revoke this Agreement by
sending written notice to TIMOTHY R. WALLACE, CHAIRMAN, PRESIDENT AND CHIEF
EXECUTIVE OFFICER, TRINITY INDUSTRIES, INC., 2525 Stemmons Freeway, Dallas,
Texas 75207, so as to be received within seven (7) days of Adams’ signing of
this Agreement (“Revocation Period”); (e) the receipt of the consideration
described in this Agreement is expressly conditioned on his signing of this
Agreement and the expiration of the mandatory Revocation Period, without
revocation by Adams; (f) he has been given the opportunity to consult with an
attorney of his own choosing regarding the terms of this Agreement and
encouraged to do so; and, (g) he is entering into this Agreement voluntarily, of
his own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.

     NOW, THEREFORE, intending to be legally bound hereby, Adams signs this
Agreement on this 3rd day of March, 2005.

JOHN L. ADAMS

/s/ John L. Adams
John L. Adams

     NOW, THEREFORE, intending to be legally bound hereby, Timothy R. Wallace
executes this Agreement on behalf of Trinity Industries, Inc. this 3rd day of
March, 2005.

      TRINITY INDUSTRIES, INC.
 
   
by:
  /s/ Timothy R. Wallace

 

--------------------------------------------------------------------------------


  Timothy R. Wallace

  its Chairman, President and CEO,

  on behalf of said corporation.



--------------------------------------------------------------------------------

(RETIREMENT TRANSITION AGREEMENT LOGO) [d22977d2297700.gif]Retirement Transition
Agreement — Page 7

 